Opinion issued January 10, 2008








 
Opinion issued January
10, 2008
 
 
 
 
 




 
     
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 
 
No.    01-06-00626-CV
 





















 

NATIONAL CONVENIENCE STORES, INC.; 
STOP ’N GO MARKETS OF TEXAS, INC.; NATIONAL 
CONVENIENCE STORES, INC., LESSEE; SIGMORE CORP.; 
SIGMORE NUMBER 196 INC.; BIG DIAMOND, INC.; SIGMORE
NUMBER 79, INC; DIAMOND SHAMROCK REFINING AND MARKETING COMPANY; DIAMOND SHAMROCK
REFINING 
AND MARKETING COMPANY, LESSEE; DIAMOND SHAMROCK
STATIONS, INC.; BIG DIAMOND, INC.; TEXAS SUPER DUPER MARKETS, INC.; TOC-DS
COMPANY; SHEPPS FOOD STORES, INC.; AND BIG DIAMOND NUMBER 1, INC., Appellants
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT, Appellee
 
 
 

On
Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2002-50319
 
 
 

MEMORANDUM OPINION
 
           Appellants have moved to
dismiss, declaring that they no longer desire to prosecute this appeal. 
Accordingly, we grant the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).  All other pending motions in this
appeal are overruled as moot.  The Clerk is directed to issue
mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices
Alcala and Bland.